Swift Energy Operating,




                         Fourth Court of Appeals
                                San Antonio, Texas
                                    December 2, 2015

                                   No. 04-15-00534-CV

 Patricia Jo KARDELL, Martin Murphy Snowden, Mickey Darrell Snowden, and Mary Delilla
                                     Snowden,
                                     Appellants

                                             v.

                         SWIFT ENERGY OPERATING, LLC,
                                   Appellee

               From the 218th Judicial District Court, La Salle County, Texas
                           Trial Court No. 12-06-001222-CVL
                       Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
      Appellant’s second motion for extension of time is GRANTED. Appellant’s brief is due
on December 18, 2015. NO FURTHER EXTENSIONS WILL BE GRANTED.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court